DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 6/1/2020 and is a 31 of PCT/EP2018/084954 (12/14/2018) which claims foreign priority to EP 17002066.3 (12/22/2017).  Claim 12 has been canceled per paper dated 6/1/2020.  Claims 1-11 and 13-18 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds formulas (2)-(7) wherein R2, R3, R4, R5 and R6 are all H; X1, X2, X3 and X4 are all C; R7 is H or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7442798 (Pesci).  Pesci teaches an antibacterial composition (see compound C Fig 1)  that anticipates the instant claim 14.  The use of the compound to disinfect a substrate is taught in C11 Lines 50-55.  This anticipates the claims.  

Claims 1, 4, 6, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel.  Patel teaches the use of fluoroquinolones for the treatment of many different drug-resistant bacterial infections including Neisseria species bacteria.  This anticipates the instant claims.    


Claims 1-8, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tristram.  Tristram teaches the treatment of Haemophilus species infection with various antibacterial compounds including fluoroquinolones (page 369).
This anticipates the claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 7442798 (Pesci).  As stated in the above 102 rejection, Pesci teaches compound C as a pharmaceutical to treat bacterial infections and a markush C5L60 that fully encompasses the instant compounds.  The compound C differs in that R2 is OH vs H in the compounds disclosed in claim 17.  Claim 14 has R2 being H and OZ3 wherein 3 is hydrogen.  So R2 can be H or OH.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the H with a OH with the reasonable expectation of getting a compound having the same or similar properties.  

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  These claims are dependent from a rejected base claim.  Appropriate correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625